internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp plr-102442-00 date date controlled b holdco b1 holdco b2 holdco b3 merger llc a merger llc b merger llc c conversion llc a contribution llc a contribution llc b contribution llc c contribution llc d contribution llc e contribution llc f contribution llc g contribution llc h new partnership a plr-102442-00 new partnership b new partnership c partnership c f assets g assets h assets this letter replies to your date request that we further supplement our letter_ruling dated date plr-121425-98 as supplemented by our letter_ruling dated date plr-107269-99 together the prior letter rulings capitalized terms not defined in this letter retain the meanings assigned them in the original letter_ruling the prior letter rulings address certain federal_income_tax consequen- ces of the distributions by distributing of the stock of controlled a and controlled b and related transactions summary of facts controlled b wholly owns holdco b1 holdco b1 wholly owns merger llc a merger llc b merger llc c conversion llc a and holdco b2 merger llc a wholly owns contribution llc a and contribution llc b contribution llc a and contribution llc b are the general_partner and limited_partner respectively of new partnership a merger llc b wholly owns contribution llc c and contribution llc d contribution llc c and contribution llc d are the general_partner and limited_partner respectively of new partnership b new partnership b owns f assets conversion llc a wholly owns contribution llc e and contribution llc f contribution llc e and contribution llc f are the general_partner and limited_partner respectively of new partnership c new partnership c owns h assets merger llc c owns g assets holdco b2 wholly owns holdco b3 holdco b3 wholly owns contribution llc g and contribution llc h contribution llc g and contribution llc h are the general_partner and limited_partner respectively of partnership c proposed transactions for good business reasons controlled b has proposed the following transactions plr-102442-00 i holdco b1 will contribute its ownership_interest in merger llc a to holdco b2 ii holdco b2 will contribute the ownership_interest in merger llc a received in step i to holdco b3 iii contribution llc g will merge with and into contribution llc a contribution llc h will merge with and into contribution llc b and partnership c will merge with and into new partnership a following step iii merger llc a will continue to own all of the interests in contribution llc a and contribution llc b iv the f g and h assets may be sold or otherwise_disposed_of ruling based on the information submitted with the original and supplemental ruling requests we rule that the transactions described in steps i ii iii and iv above will not adversely affect any of the rulings contained in the prior letter rulings and the prior letter rulings retain full force and effect procedural matters this letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of each affected taxpayer for the tax_year in which the transactions covered by this letter are completed under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
